DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-5) in the reply filed on 12/23/2020 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.

Status of Claims
The status of the claims as filed in the reply dated 12/23/2020 are as follows: 
Claims 1-5 are pending;
Claim 4 is withdrawn from consideration without traverse;
Claims 1-3 and 5 are being examined.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Vehicle Heat Pump Defrost Control with Cooling Water Circuit”, or something similarly descriptive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“out-of-cabin device” in claim 1, which has been interpreted as an outside heat exchanger;
“control section” in claim 1, which has been interpreted as a controller;
“electric part” in claim 3, which has been interpreted as an electrical component of a vehicle.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US2012/0318012A1, as cited in the IDS).
Re Claim 1. Choi teaches a heat managing device (100) for a vehicle, the heat managing device comprising (Figures 1-4): 
a cooling water circulating path (110) that includes a radiator (115) carrying out heat exchange with outside air, and that circulates cooling water (Figures 1-4; Paragraphs 47-49); 
a coolant (i.e. refrigerant) circulating path (150) that includes an out-of-cabin device (164) carrying out heat exchange with outside air, that circulates a coolant, and that, by a heat pump cycle, makes it possible to supply heated air (via heat exchanger 153) to a vehicle cabin interior (Figures 1-4; Paragraphs 53-59, 65-78); 
a heat exchanger (130) that carries out heat exchange between the cooling water and the coolant (Figures 1-4; Paragraphs 49-52, 65, 68, 72-83); and 
a control section (controller 180) that can control (via valves 165, 167, 169, water pump 113, fan 117, and expansion valves 171, 173) the cooling water circulating path so as to cause heat to be absorbed from outside air at the radiator (Figure 2 illustrates outside air being absorbed at the radiator), and that can control the coolant circulating path so as to cause the coolant to absorb heat from outside air at the out-of-cabin device (Figure 3 illustrates outside air 

Re Claim 2. Choi teaches the control section further includes a mode that controls the cooling water circulating path and the coolant circulating path so as to cause only one of the radiator or the out-of-cabin device to function as a heat exchanger for heat absorption (Figures 1-4; Figure 2 illustrates only the radiator operating for heat absorption; Paragraphs 72-96). 

Re Claim 3. Choi teaches an electric part (111) that generates heat is disposed on the cooling water circulating path (Figure 1; Paragraph 47), and due to the control section controlling the coolant circulating path so as to cause the coolant to absorb heat from outside air at the out-of-cabin device and such that the coolant does not flow to the heat exchanger (valve 167 can direct coolant around heat exchanger 130), the control section raises a temperature of the cooling water, which flows through the cooling water circulating path, by heat from the electric part, and carries out defrosting of the radiator (Figures 1-4; Choi teaches various valves for directing the flow of coolant and cooling water to regulate the two temperatures.  Paragraphs 21 & 32 teach using waste heat from electronics to prevent frost accumulation on the radiator, wherein frost prevention is equivalent to defrosting.  Additionally, the claims are directed towards an apparatus and not a method of using.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  In this instance, Choi teaches all of the structural components necessary to accomplish the recited processes, therefore Choi is capable of performing the recited processes). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US2012/0318012A1, as cited in the IDS) in view of Kondo (US2015/0033782A1).
Re Claim 5. Choi teaches the radiator is disposed so as to be lined up with the out-of-cabin device (Figure 1) but fails to specifically teach the radiator is disposed so as to be lined up with the out-of-cabin device further toward an upstream side of a flow of outside air than the out-of-cabin device. 
However, Kondo teaches the radiator (20) is disposed so as to be lined up with the out-of-cabin device (17) further toward an upstream side of a flow of outside air than the out-of-cabin device (Figure 1; Paragraphs 36-37). 
Therefore, in view of Kondo’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the radiator of Choi upstream of the out-of-cabin device of Choi in order to protect the out-of-cabin device from raindrops and debris, thereby reducing the chances of frost developing on the out-of-cabin device as well as to allow excess heat to be transferred downstream to the out-of-cabin device, thereby aiding in defrosting the out-of-cabin device (Kondo Paragraph 36)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763